Citation Nr: 1418552	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, May 2010, and March 2011, the Board remanded the current issues for further evidentiary development.  Pursuant to the Board's remand directives, the Veteran was scheduled to present testimony before a Decision Review Officer at the RO in November 2010.  However, in correspondence dated and received in November 2010, the Veteran withdrew his hearing request.

In July 2012, the Board issued a decision that denied the Veteran's claims of service connection for peripheral neuropathy of the right upper, left upper, right lower, and left lower extremities.  The Veteran subsequently appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court granted an August 2013 Joint Motion for Remand in which the parities moved the Court to vacate the Board's decision and return the case to the Board for further consideration.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to service connection for a back condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its July 2012 decision, the Board denied service connection for peripheral neuropathy of the Veteran's right upper, left upper, right lower, and left lower extremities.  The Board found that the Veteran had not been diagnosed with acute or subacute peripheral neuropathy and that all other neurological signs and symptoms manifested more than fifteen years after his active duty service.  The Veteran was not afforded a VA examination in connection with those claims, as 
the Board determined that the elements considered when assessing the need for a medical examination had not been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the August 2013 joint motion, the parties noted a November 2011 electro-diagnostic study that was interpreted as "suggestive of" sensorimotor axonal and demyelinating peripheral neuropathy.  The parties also noted the Veteran's conceded exposure to Agent Orange, as well as lay evidence of continuity of symptomatology, and suggested that the evidence of record did meet the elements laid out in McLendon, such that the Veteran should have been afforded a VA examination prior to adjudication of his claims.

In view of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine whether he currently has peripheral neuropathy of his right upper, left upper, right lower, and left lower extremities, and to obtain a medical opinion as to whether any diagnosed peripheral neuropathy is related to service, to include conceded exposure to Agent Orange.  Id.

Relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his neurological symptoms of the upper and lower extremities since March 2011.  After securing any necessary releases, the RO should request any identified records that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  The Veteran should then be afforded a VA peripheral nerve examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following a review of the claims file and physical examination, the examiner should indicate whether the Veteran currently has a diagnosed neurological disability of his right upper, left upper, right lower, and left lower extremities.  If so, the examiner should opine whether any identified neurological disability of the extremities is at least as likely as not (50 percent probability or greater) related to service, to include conceded exposure to Agent Orange.

A complete rationale must be provided for any opinion offered.  If a requested opinion cannot be rendered without resorting to mere speculation, the examiner should explain why providing the opinion is not possible or feasible.

3.  After completing the requested actions, and any additional action deemed warranted, the RO should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



